Title: Abigail Adams to Cotton Tufts, 29 April 1787
From: Adams, Abigail
To: Tufts, Cotton


        
          April 29 1787 London
          my dear sir.
        
        yours of Febry 6th did not reach me untill Folger had saild. I take the first opportunity to write you respecting the vermont land. I thought I had conversd with you upon it before I left America and related all the circumstances relative to it, you know I suppose that no person could hold more than one Right in their own Name. mr Adams’s Name stands upon the Grant as an original proprieter of one Lot, & that is the Lot which remaind unsetled. you will find four deed taken in the Names of other persons & transferd to 3 of the Children. mr davis forgot the Name of Tommy, & one of the deeds was transferd to mr Adams. these four I pay’d for at the time, & told mr Davis that the deeds unrecorded did not appear to me a sufficient security. before the other was setled, I wisht to have them renderd more valid. he replied that it would be done as soon as the affairs of vermont became more stable, that no taxes would be calld for till 3 years after the peace, & that it would be best before that time, for some person to attend the division of the Lots, & to make exchanges if necessary; that each persons property might lye compact. it was also Left at the option of each owner; to clear five acres of Land, or build a house & settle a family. there was no promise of interest, nor any fixed time for the payment of the money for the remaining lot: mr Cranch who owns there, can tell you perhaps more than I am able to recollect & of some person in Boston I forget who, that has a copy of the original Grant, by which mr davis himself owns the Township— I wish however if you could make it convenient, that you would take a ride there with one of my sons who may be glad to settle there for ought I know. I wish Congress had made them a 14 state. the British would have been less inclined to have tamperd with them. it is whisperd here as if Lord Dorchester was in treaty with them, and was engaging all their produce, & perhaps their aid to blow up future dissentions. how happend it that the delligates of Massachusetts should vote against them when on all former occasions they had been for receiving them into the union?
        If our state want any thing to make them Sick of the Idea of a paper currency, please to inform them that there is a combination here a set of scotch raskals who are procuring plates to counterfeit the money of the different States. about a month ago an engraver from the city, Carpenter by Name, was applied to for plates & to engrave a large sum of the money of carolina. he took a memorandam of the Bills, (the Signers name was torn from it,) gave the man encouragement that he would do them, but in the mean time came & gave information of the intended forgery, & said that he thought the man ought to be immediately detected, for tho he would not do the dirty Buisness, the man would find others who would. Col Smith applied to a justice in the city, but he said it was no offence against the Laws of this Country & he could do nothing in the matter an advertizement was inserted in the publick papers describing the Man & his designs & information sent to Carolina which was all that could be done as no proof could be had; that any of the Bills had been utterd here. last week an express was sent from portsmouth to mr Adams informing him that a man was taken up there; who had applied to a printer having every thing ready to strike of his money & that he wanted a thousand Bills immediately. the Name of the printer who was applied to was mowbray, a very honest man as appears by his Letter and his conduct. mr Wren the Worthy Clergyman of portsmouth who was the Father & friend of all the American prisoners who were confined in Forten prison during the war, interested himself in the detention of the man, & wrote also to mr Adams, who upon recept of the Letters applied to Lord Carmarthen & from him to Sir Sampson Wright, who behaved with great honour in the affair & seemd disposed to do every thing in his power to prevent the Villiny, wrote to the Mayor of portsmouth to imprison the man as a suspicious person & to take away all his tools & impliments. mr Adams thought it best to go to portsmouth and hear the man examined & find his accomplices if possible. he is a mean looking fellow in the habit of a sailor, tho it is thought he is in disguise says he is a Native of Scotland and that his Name is muir that he came from carolina in March last, but his answers were evasive & contradictory, sometimes saying that he came in one ship & sometimes in an other. his tools were all put into the custody of the majistrate & he recommitted to prison untill the next term he would not name any accomplices & was very shy in his answers only observing that he knew not what the magistracy of this country had to do with his proceedings, as it affected only the Country beyond the atlantick. he does not appear to be the same person who applied to mr Carpenter, & there is reason to believe that there are others engaged with him here; & not improbable that he was Sent from Carolina for this purpose. the Money that Carpenter was applied to for, was North Carolina this is for South—
        I think it would be well to put every State possesst of paper money upon their Gaurd
        as to the politicks of this Country with respect to Ameria, they are neither wiser or better than they were, and it lies wholy with America to say what their future conduct shall be towards us. when ever congress possess powers sufficent to draw the resources of the Country into action Britain will look about her, at present they despise us and our Governments—
        Mr Adams is advanced in his second volm & says his Friends must not expect any Letters but printed ones from him. we have a young soldier, added to our family, if he possesses the Spirit of his Father, he may make a general on some future day
        I think sir you must find Weymouth Dull; without a companion, it is not good for man to be alone. I dare say you have already experienced, but your son sir is a great delinquint, pray tell him that a man gets no good living single after his years. it is surely an unsatisfactory Idea to live and die without persueing any other purpose, than mere personal gratification, if we have received pleasures & advantages from the efforts of others, it is also incumbent upon us to do Something for the benifit of those who are to follow us, and where can a young Man begin this good work so well as by properly connecting himself & rearing a family? but I must leave this subject to his future consideration, and subscribe myself Dear sir your / ever affectionate / Neice
        A Adams
        P S inclosed you will find a curious act drawn up by Galloway as I am informed, but dismisd by the House of Lords. it is said on a petion of some British merchants, not withstanding it was moved by one chancellor & Seconded by an other. it will serve to shew the politicks of many in power.
      